Citation Nr: 0842831	
Decision Date: 12/12/08    Archive Date: 12/17/08

DOCKET NO.  05-11 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals, low back 
injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1975 to April 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim of entitlement to service connection for 
residuals, low back injury. 


FINDING OF FACT

Residuals, low back injury are attributable to the veteran's 
period of service.


CONCLUSION OF LAW

Residuals, low back injury were incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1131, 1133, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist the Appellant

In light of the favorable disposition, the Board finds that a 
discussion as to whether VA's duties to notify and assist the 
veteran have been satisfied is not required.  The Board finds 
that no further notification or assistance is necessary, and 
that deciding the appeal at this time is not prejudicial to 
the veteran.






Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R.    § 3.303 (2008).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Service connection for some disorders will be 
rebuttably presumed if manifested to a compensable degree 
within a year following active service.  The veteran's 
residuals, low back injury, diagnosed as chronic lumbosacral 
sprain, however, are not a disability for which service 
connection may be granted on a presumptive basis.  
38 U.S.C.A. §§ 1101, 1133 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2008).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2008).  

The veteran asserts that he is entitled to service connection 
for residuals, low back injury on a direct basis.  In his 
statement dated in December 2007, the veteran stated that his 
service treatment records dated on November 1, 1977 indicate 
a chronic back strain.  The veteran stated that upon VA 
examination in November 2007 he was diagnosed with chronic 
lumbosacral strain.  Thus, the veteran asserts that a chronic 
condition after separation, his chronic lumbosacral strain, 
is service connected to his chronic condition in service, his 
chronic back strain.

Report of Medical Examination dated in April 1975 conducted 
for the purpose of enlistment into service is silent for any 
abnormality of the spine or other musculoskeletal system.  
Report of Medical History dated at that time is silent for a 
history of recurrent back pain, bone, joint, or other 
deformity, or wearing a brace or back support.  

On October 29, 1976, treatment records indicate that the 
veteran complained of low back pain while standing at work.  
The veteran reported that his low back pain was not related 
to trauma.  Physical examination revealed bilateral low back 
muscle spasm with negative straight raising.  The veteran was 
diagnosed with low back strain and prescribed bed rest, 
medication.  A notation at the time of this treatment 
indicates that the veteran's squadron commander concurred 
that the veteran's low back pain was incurred in the line of 
duty.  

Service treatment records dated on October 31, 1976 indicate 
that the veteran complained of low back pain.  The veteran 
reported that his symptoms of low back pain had improved 
somewhat, but that he was still too stiff to go to work.  
Physical examination revealed tender paraspinal musculature, 
most tender at T12 and L2.  The veteran was diagnosed with 
low back strain and advised to return to his quarters and 
return to the clinic the next day.  

On November 1, 1976, treatment records indicate that the 
veteran reported that his symptoms of low back strain had 
improved by forty-percent, but that he had sharp pain with 
twisting, aggravated by an adjustment last week.  Physical 
examination revealed bilateral paraspinal lumbar spasm 
without abnormality as to deep tendon reflexes, bilateral 
extremities, straight leg raising, or sensation.  The veteran 
was diagnosed with L5 strain and muscle spasm and prescribed 
bed rest, heat, and exercises, and advised to return to the 
clinic in two days.  

On November 3, 1976, treatment records indicate that the 
veteran reported improved symptoms of a low back spasm and 
returned to duty.  The veteran was diagnosed with low back 
pain of unknown etiology.  A Physical Profile Serial Report 
dated on November 3, 1976 indicates that the veteran was 
prohibited for two weeks from lifting more than twenty 
pounds, and standing, walking or conducting heavy activity 
for a prolonged period, due to low back strain. 

Service treatment records dated in March 1977 indicate that 
the veteran complained of slight low back pain, and reported 
a history of low back strain one year prior. Pathophysiology 
of back strain, specifically, an L5 strain, was explained to 
the veteran and he was provided with instructions for 
exercises.

Service treatment records dated on October 23, 1979 indicate 
that the veteran complained of back pain subsequent to a fall 
on steps.  Physical examination revealed a tender area at the 
L1 level right of the midline without broken skin or flank 
tenderness.  The veteran was diagnosed with a pulled muscle 
second to a fall and prescribed heat and medication.  

An undated General Medicine Report indicates that the veteran 
reported that he had not recently had bad backaches.    

Report of Medical Examination dated in May 1983 conducted in 
the month prior to the veteran's separation from service is 
silent for any abnormality of the spine or other 
musculoskeletal system.  The report did contain references to 
a left shoulder condition and lower leg scar.  Report of 
Medical History dated at that time indicates that the veteran 
reported himself to be in excellent physical condition, and 
is silent for a history of recurrent back pain, bone, joint, 
or other deformity, or wearing a brace or back support.

The Board notes that the veteran asserts, in his December 
2007 statement, that record of treatment for low back pain 
dated on November 1, 1979 indicates that the veteran's low 
back pain was a chronic condition.  From a review of the 
pertinent treatment record, it is unclear to the Board if the 
treating professional included the term "chronic" as a 
description of the veteran's low back pain, as the 
handwriting of the treating professional is illegible.  

While the issue of chronicity remains unclear to the Board, 
the Board turns to a discussion of any evidence of continuity 
of symptoms after discharge required to support the claim.  
38 C.F.R. § 3.303(b) (2008).

The first post-service clinical evidence demonstrating 
symptomology of a lower back injury is dated in November 
2003.  At that time the veteran sought VA treatment for 
general medical care and reported a history of lower back 
problems.  At that time, the veteran did not consider lower 
back pain to be a serious medical problem, but he did report 
such as a current problem.

VA treatment records dated in December 2004 indicate that the 
veteran complained of lower back pain subsequent to lifting 
copper pipes three or four days prior.  The veteran reported 
lower back pain without radiation, weakness, or numbness of 
the lower extremities.  The veteran reported that he was 
unable to lift anything, and that it was painful to sit.  The 
veteran was diagnosed with low back strain.

VA treatment records dated in June 2005 indicate that the 
veteran complained of episodic back discomfort precipitated 
by bending over and lifting.  The veteran was diagnosed with 
low back strain. 

Private treatment records indicate that the veteran sought 
treatment subsequent to an episode of severe low back pain 
while working as a letter carrier in April 2006.  Report of 
the injury prepared for the Department of Labor dated at that 
time indicates that the veteran exhibited decreased range of 
motion and pain on palpation of the lumbar musculature.  The 
veteran was diagnosed with acute ligamentous lumbar sprain 
with disc protrusions.  Private treatment records dated from 
July 2006 to April 2007 indicate treatment of the lower back 
and contain information as reported in opinion rendered in 
May 2007, described below.

Record of private treatment dated in May 2007 indicates that 
the veteran complained of back pain of seven-to-nine on a 
ten-point scale.   The veteran complained of bilateral thigh 
weakness without numbness or tingling, and weakness in the 
lower extremities.  The physician noted that at the time of 
this instance of private treatment, the veteran was not 
working due to persistent low back pain.  The physician noted 
that the veteran did not require assistive devices.  The 
veteran's gait was normal.  There were bilateral iliolumbar 
tenderness and muscle spasms present on physical examination.  
Forward bending was to six inches from the floor, and lateral 
bending was decreased from five percent, bilaterally.  
Reflexes in the lower extremities were 2+, bilaterally and 
symmetrically.  Motor examination was normal.  Sensory 
examination revealed a decrease in the right L4 distribution.  
Straight leg raises and McBride's sitting test were negative.  
The physician reported that x-ray examination revealed 
satisfactory alignment with lumbar facet spondylitis at L5-
S1, bilaterally.  The physician reported that MRI testing 
revealed mild posterior central disc protrusions at L3-L4, 
L4-L5, and L5-S1 that mildly impinged upon the thecal sac at 
each of the three segments, moderate degenerative facet joint 
hypertrophy at L3-L4, L4-L5, and L5-S1, moderate disc 
desiccation at L4-L5 and L5-S1, and multiple small annular 
tears at the intervertebral disc from L3 to S1.  The 
physician diagnosed the veteran with lumbosacral strain, 
chronic, with bilateral lower extremity radiculitis, and with 
the hypertrophy, protrusions, desiccation, and tears revealed 
at the MRI and listed above.  The physician opined that the 
veteran's current condition is directly causally related to 
the injuries he sustained while on active duty.  The 
physician further opined that the injuries in service 
aggravated and accelerated the veteran's current condition.  
The physician indicated that he had reviewed the veteran's 
service treatment records.  

Record of testimony offered by the veteran to the RO in June 
2007 indicates that the veteran reported that he always had 
symptoms of low back pain, and that he never felt that his 
condition was critical enough to require medical attention, 
with the exception of several occasions that occurred once 
every two or three years.  The veteran reported that he 
sought medical treatment for his low back pain from his 
former HMO and from a private physician.  The veteran 
reported that attempts to secure these private post-service 
treatment records were unsuccessful.  

On VA examination in November 2007, the veteran complained of 
back pain without radiation.  The veteran reported that he 
could walk one-half mile, stand for 30 minutes, lift under 25 
pounds, or drive for one hour before experiencing back pain.  
The veteran did not use any assistive devices.  The veteran 
reported that he was currently employed as a letter carrier 
for the post office, and that he walked six or seven miles 
per day.  The veteran reported that his back pain increased 
with bending, lifting while bending over, and assuming an 
angular position while on the job.  The examiner recited 
details as to the veteran's in-service treatment for low back 
pain.  The examiner noted that there was no history of the 
diagnosis of a back problem at the time of the veteran's 
separation from service, or in the time immediately 
thereafter.  The examiner stated that the veteran had 
recurrent severe back pain in December 2004 while installing 
copper pipes.  The examiner noted that the veteran underwent 
x-ray examination in December 2005, revealing normal results, 
and that the veteran underwent MRI testing by his private 
physician in November 2006, revealing degenerative disc 
disease

Physical examination revealed painful motion without spasm, 
weakness, excess fatigability, incoordination, or tenderness.  
Straight leg raising was positive at 70 degrees on the right, 
ending at 75 degrees, demonstrating a loss of 15 degrees due 
to pain.  On the left, straight leg raising is positive at 85 
degrees, ending at 90, demonstrating a minimal loss of motion 
due to pain.  Extension of the back was to 25 degrees, 
flexion to 85 degrees, lateral move to 25 degrees, 
bilaterally, and rotary move to 30 degrees, bilaterally.  
Normal paraspinous muscle tone, without tenderness on 
palpation of the lumbar spine or limp was noted.  Tendon 
reflexes of the knees were 2/4, and 1/4 at the ankles, both 
bilaterally.  Sensation to pinprick, vibratory stimulation, 
and fine touch of the feet was normal.  Neurological findings 
were normal.  There was no report of any incapacitating 
episodes within the past twelve months relating to the 
veteran's low back.  The veteran's gait was normal, and he 
could walk on his toes, but not on his heels.  

X-ray examination conducted in conjunction with the November 
2007 VA examination revealed well-maintained alignment of the 
spine, with well-preserved height of the vertebral bodies.  
No significant degenerative changes, acute fracture, or 
spondylolisthesis were noted.  No significant change was 
noted when compared to prior results dated in December 2005.  

MRI testing conducted in conjunction with the November 2007 
VA examination revealed mild L3-L4 and L4-L5 and moderate L5-
S1 disc desiccation, mild annular bulges at L4-L5 and L5-S1, 
and mild left posterior disc bulge at L3-L4 with associated 
mild left neural foraminal narrowing.  

The veteran was diagnosed with chronic lumbosacral strain.  
The examiner noted that veteran's history of MRI testing 
showing degenerative disc disease one year prior.  The 
examiner opined that the veteran's current low back pain 
problem is less likely than not secondary to the injuries in 
the service in 1976, and again in 1977 extending until 1979.   
The examiner indicated that he had reviewed the veteran's 
claims file.

The Board notes that the opinions rendered by the veteran's 
private physician, dated in May 2007, and by the VA examiner, 
dated in November 2007, were made without providing a 
rationale.  It appears that the private physician and the VA 
examiner considered the veteran's in-service treatment and 
diagnoses for low back strain.  The private physician did not 
specifically indicate that he considered the occurrence of 
low back pain subsequent to lifting copper pipes in December 
2004.  The VA examiner did not specifically indicate that he 
considered the occurrence of low back pain at work delivering 
mail in April 2006.  However, it appears that the private 
physician and the VA examiner considered an intercurrent 
injury between the time of the veteran's in-service treatment 
and diagnoses of low back strain and the veteran's current 
condition. 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A.    § 5107 (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board must assess the veteran's competence to report 
sustaining low back pain after his separation from service, 
and treatment of same prior to the first evidence of VA 
treatment in November 2003, as well as his credibility.  See 
Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); 
Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  In 
Barr and Washington, the Court noted that a veteran is 
competent to testify to factual matters of which he had 
first-hand knowledge, and citing its earlier decision in 
Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), held that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
personal knowledge of the witness; see also Layno, 38 C.F.R. 
§ 3.159(a)(2) (2008).  In this capacity, the Board notes that 
the veteran is competent to report having had low back pain 
since his separation from service.

The Board finds persuasive the evidence of record dated on 
November 1, 1977 demonstrating possible chronic lumbar back 
pain, as well as the evidence of record dated in November 
2003 demonstrating a complaint and reported history of back 
pain prior to either intercurrent back injury in December 
2004 or April 2006.  Additionally, the Board finds persuasive 
the fact that there is no evidence that suggests that the 
veteran's current back condition is not related to, at least 
in part, the treatment and diagnoses of low back strain 
during the veteran's service.

In this case, there are two probative, yet contradictory, 
medical opinions of record as to the likelihood that the 
veteran's current back condition is related to his in-service 
treatment and diagnoses of low back strain, as well as the 
persuasive medical evidence and credible testimony described 
above.  Thus, it appears that the evidence of record is at 
least in equipoise, and the benefit of the doubt rule 
applies.  See Gilbert, 1 Vet.App. 49, 58



Resolving all reasonable doubt in favor of the veteran, as is 
required by law, the Board concludes that the veteran 
incurred residuals, low back injury, as a result of period of 
service.  See Ashley v. Brown, 6 Vet. App. 52, 59 (1993), 
citing 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2008).


ORDER

Service connection for residuals, low back injury is granted.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


